Page 1 of 26

Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21

JILL L. CRAFT

ATTORNEY AT LAWS LLC

 

JILL CRAFT
W. BRETT CONRAD, IR

 

May 8, 2020

Via Certified Mail/Return Rec eipt Requested
No: 7017 3380 0000 6404 4906

US. Equal Employment ¢ Ipportunity Commission
New Orleans Field Office

RE: — Charge of Discrimination of Jenna K. Fugarino

Dear Sirs/Madams:

 
 

This firm represents Ms. Jenna K. Fugarino with her enclosed Charge of Diserim#
for sex/gender harassment/discrimination, pregnancy harassment/discrimination. and retaliation/
reprisal her emplover. Milling Benson Woodward. LLP. Also. enclosed are the complet red
questionnaires. Please file and docket the enclosed charge on behalf of Ms. Fu Hea ing allegin

 

sex/gender harassment/discrimination, pregnancy harassment/discriminetion, and retaliation’
reprisal

Ms. Fugarino’s Current Address:

Respondent:

 

It is our understanding that Milling Benson Woodward, LLP bas between 15 - 100
employees,

Should you have any questions. please do not hesitate to contact this office.

Ve ry v truly ¥ OLUPs,

 

Enclosures
ee! Chent
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 2 of 26

US. EQUAL EMPLOYMENT OPPORTU
INT

 

PPY COMMISSION
AKE QUESTIONNAIRE

 

 

 
  

 

 

Please immediately complete this entire form and return 4 to the US. Eo Aent Opportunity

Comunission (“EEOC”). REMEMBER, a charge of employment discrimination must be filed within the
time limits imposed by law, within 180 days or in some praces within 300 days of the alleged discrimination. When we receive
this form, we will review if to determine EEOC coverage, Answer all questions completely, and attach additional pages if
needed to complete your responses. If you de not knew the answer to a question. answer by stating “not knewn." Uf a
question is not applicable, write “N/A.” (PLEASE PRINT)

 

 

1. Personal Information

ee

    
  
  

Last Name:

 

 

Street or Mailing Address:

 

  

email Address: _

Sex: £] Male

  

Uagee afBirth
Pp

You Have ¢

 
   

 

lease answer each of the next three questions. i. Are vou Hispanic or Launo? () Yes
i. Whar is your Race? Please choose all that apply. [ American Indian or Alaskan Native Asian f“White

Lt Black or African American [J Native Mawalian er Other Pacific Islander

if. What is your National Origin (country of origin or ancestry}? Py eate exes

 

Please Provide The Name Of A Person We Can Contact If We Are Unable To Reach You:
% " < Poe ek % + . . &
edi j Font Cos Qe oo. Relationshi: F&F

%

&
: 4%
Name: 4)

       
 
  

< em 4

BM _ suf Zip Code: a.

2. I believe that I was discriminated against by the following organization(s): (Check those that apply?

   

Address:

 

Home Phone:

 

 

Br Emplover O Umon © Employment Ageney CI Other (Please Specify)

 

Organization Contact Information ({f the organization is an emplo. actly worked, If you
work from heme, check here [and provide the address of the office te vhich vou reperted.) Tf more than one employer Is

invalved, attach additional sheets.
Organization Name: A.3' C

ye
44

Cin:

  
 
  
 
 

 

 

Type GOBUSIICSS: Congo Ln ee

Human Resources Director or Owner Name:

  
 
 

 

 

Number of Employees in the Organization at All Locations: Please Chec
’
e

I] Fewer Than 15 MS ~ 100 [2 10) - 200 (2) 20) - 500 CL) Move than 506

 

3. Your Employment Data (Complete as iiatty Hers as vou are able.) Are vou a federal eruployee? (Yes

pars

 

Date Hired: 4a

sachs RY
Pay Rate When Hire

  

_Job Tide At Hire: Pye

  

 

 

 
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 3 of 26

4. What is the reason (basis) for voar claim of emplosment discrimination?

FOR EXAMPLE, if vou feel that you were treated worse than someone else because of race, you should check the bex nex te

Pepe PF 4s Sy sat a say ve
Race. if you feel vou were treated worse for several reasons, such as your sex, religion and national orfein, vou should ci

all that apply. If you complained about dise roninaion, participated in someanc omplatu, or filed a charge of
discrimination, aid @ nesative action was ihreatened or taken, yau shaild check the box 7 (6 Retalation.

¢
ee

Race Sex DAge sahility Cl National Origin © Religie

difference in skin shade v hin the same race} O Genetic "Information: CHLLE 9

1, genetic testing ii. family medical history i. genetic services (genet

ea

 

            
   
  
 
 

 

2 Color (yn

    

aformati on invelved:

 

 

    

2 vedheation or testi

 

if vou checked color, religi rnational origin, please snéeily

 

if vou checked genetic information. sow did the e raplover obtain the sence information?

at

 

 

 

Other reason (basis) for discrimination (Explain):

 

* What happened to you that you believe was discriminatory? Include the date(s) of harm, the actionés}.
nd iide(s} “ the person(s) who you belleve discriminated agains

(Examples I HOZIOG = Discha 2ed by Mr. John Soto, Praductic

A. Date:

o;

4 i
“ne peo AY cee hase vera

aval the narne(s)

Please attach additional pages if needed.

   

  
             
    
   

 

  

:
> Le

> Action: Lo ae ie EOE

 

 

Name and Title of Person(s) Responsible: _

 

 

 

 

 

 

 

 

 

 

7, What reason(s) were given to vou for the acts you consider discriminatory? By whem’? His or Her Job Tithe?

 

 

   

 

 

8. Describe who was in the same or similar situation as vou and how they were treated. For example, who else applied
for the same job vou did, who else had the same attendance record. or who else had the same performance? Provide the
race, Sex, age, national origin, religion, or disabiliey of these individuals, if known. and if if relates fo your claim of
discrimination. For example, if your complaint alleges race discrimination. provide the race of each person; if it alleges
sex discrimination, provide the sex of cach person: and so an, Use additional sheets if needed.

Of the persons in the same or similar situation as you, who was treated better than you?
Race, Sex, Age. Natt

  

1, Religion or Disahiiity Job Tide Description ef Treapment

 

 

 

 

 

 

 

B.

 

 

 

 

 

Eee
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 4 of 26

Of the persons in the same or similar situation as you, who w

as treated worse than you?
Full Name

Race, Sex, Age, National Origin. Religion or Disability Job Title

le Description of Treatment
A.__ped la
f

 

 

 

Of the persons in the same or similar situation as you, who was treated the same as you?
Full Name Race, Sex, Age, National Origin; Religion or Disability Job Title Description of Treatment

Aw pot la

 

 

 

Answer questions 9-12 only if you are claiming discrimination based on disability. If not, skip to question 13. Please tell
us if you have more than one disability. Please add additional pages if needed.

9. Please check all that apply: LJ Yes, I have a disability
QO) Ido not have a disability now but I did have one
Cl No disability but the organization treats me as if I am disabled

10. What is the disability that you believe is the reason for the adverse action taken against you? Does this disability
prevent or limit you from doing anything? (e.g., lifting, sleeping, breathing, walking, caring for yourself, working, etc.).

 

 

11. Do you use medications, medical equipment or anything else to lessen or eliminate the symptoms of your disability?
[1 Yes G No
If “Yes,” what medication, medical equipment or other assistance do you use?

wala
a

 

- as /
12. Did you ask your employer for any changes or assistance to do your job because of your disability? yy [a
[] Yes EC] No
If “Yes,” when did you ask? __ __. How did you ask (verbally or in writing)?

 

Who did you ask? (Provide full name and job title of person)

 

Describe the changes or assistance that you asked for:

 

 

 

How did your employer respond to your request?

 

 
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 5 of 26

13. Are there any witnesses to the alleged discriminatory incidents? If yes, please identify them below and tell us what
they will say. (Please attach additional pages if needed to complete your response)

Full Name Job Title Address & Phone Number What do you believe this person will tell us?

 

 

 

 

 

14. Have you filed a charge previously on this matter with the EEOC or another agency? OC Yes 4 No

15. If you filed a complaint with another agency, provide the name of agency and the date of filing: ;

 

16. Have you sought help about this situation from a union, an attorney, or any other source? eves C1] No
Provide name of organization, name of person you spoke with and date of contact. Results, if any?

Ji Cals 2 Boer Corea: Sin. Coabt Prickeame) abs Ligue lO cantirck td on
Cadatarrta Qe, POLS

Please check one of the boxes below to tell us what you would like us to do with the information you are providing on this
questionnaire. If you would like to file a charge of job discrimination, you must do so either within 180 days from the day you
knew about the discrimination, or within 300 days from the day you knew about the discrimination if the employer is located in
a place where a state or local government agency enforces laws similar to the EEOC’s laws. If you do not file a charge of
discrimination within the time limits, you will lose your rights. If you would like more information before filing a charge
or you have concerns about EEOC’s notifying the employer, union, or employment agency about your charge, you may
wish to check Box 1. If you want to file a charge, you should check Box 2.

 

BOX 1 (11 want to talk to an EEOC employee before deciding whether to file a charge. I understand that by checking this box,
Lhave not filed a charge with the EEOC. J also understand that I could lose my rights if I do not file a charge in time.

 

 

BOX 2 [1 want to file a charge of discrimination. and I authorize the EEOC to Jook into the discrimination I described above.
T understand that the EEOC must give the employer, union, or employment agency that I accuse of discrimination
information about the charge, including my name. 1 also understand that the EEOC can only accept charges of job
discrimination based on race. color. religion, sex. national origin. disability. age. genetic information. or retaliation for opposing
discrimination.

 

 

  

 

An bo, 2020

ae Signature A Today’s Date

fo 7

ARRIVACY ACT STATEMENT: This form is covered by the Privacy Act of 1974: Public Law 93-579. Authority for requesting personal data and the uses thereof are:
1) FORM NUMBERITITLE/DATE. EEOC intake Questionnaire (9/20/08). 2) AUTHORITY. 42 U.S.C. § 2000e-5(b). 28 U.S.C. § 214. 29 U.S.C. § 826. 42 U.S.C. 12117 {a}
3) PRINCIPAL PURPOSE, The purpose of this questionnaire is to solicit information about claims of employment discrimination. determine whether the EEOC has jurisdiction over those
claims. and provide charge filing counseling, as appropriate. Consistent with 29 CFR 1604 .412(b} and 29 CFR 1626.8(c). this questionnaire may serve as a charge if it meets the elements of a
charge. 4) ROUTINE USES. EEOC may disclose information from this form to other state, local and federal agencies as appropriate or necessary to carry out the Commission's functions, or
if EEOC becomes aware of a civil or criminal law violation. EEOC may also disclose information to respondents in litigation, to congressional offices in response to inquiries from parties ic the
charge. to disciplinary committees investigating complaints against attorneys representing the parties to the charge. or to federal agencies inquiring about hiring or security clearance matters.
5) WHETHER DISCLOSURE IS MANDATORY OR VOLUNTARY AND EFFECT ON INDIVIDUAL FOR NOT PROVIDING INFORMATION. Providing this information is voluntary but the
failure fo do so may hamper the Commission's investigation of a charge. It is not mandatory thal this form be used to provide the requested information.

November 2009

 
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 6 of 26

Brief Background of Claim:

[ interviewed with Mili

oe Benson Woodward. LLP (Mill ling”) on or about December 7,
2018. Parnes, ne es ae.
Ci om conducted the interview. Juring my interview at Mil! ng. | Was ee

that Milling is a famil iy-friendly firm, especially the Northshor e Office, and }

values putting family first. During the iiterview, | was asked when |

I planned to have
children, and was told that it would be beneficia @ j0b to refrain from having a child

in the near future. I began working at Milliy ng on January 16, 2019. Shortly
became pregnant.

        
     

   

    

Milling did not have a maternity policy. When | approached the
| Pa about my pregnancy, he suggested that | present a
proposal to him. During our discussion, My. me couraged me ¢
offer an accommodating ; and desirable maternity leave, Durin ng this d
my Gesire for a minimum of four (4) to sis (0) paid leave, along with being off from work
for a total of eight (8) we eeks, and returning full-time after twelve (12) weeks. Mr. ai
voiced his concern between setting a maternity policy that would ¢ apply to every ¢
employee, or creating a policy tailored to the | individual fer ’
this conversation, Mr. i ked me if ll planned to breastfeed and encoura ged me to do

so. He talked about the current size of my breasts and how my breasts will only get
larger.

   
 
  

 

 

   

 

During my pregnancy and wh ile working, Mr. PE ontinuce to make comments about
ihe shape of my body and weight, In part ticular, he told me that I could expect to lose
thirty (30) to fify (SO) pounds after ha raving the ba by because of breastfeeding.

 

T sent a proposa) to Mr. PB ecuestin ng six-weeks paid maternity leave: requested to
return part-time after eight (8) weeks, and continue pe wttime Status ior two (2) weeks. to
ease back into worki ing, and requested to return full “ime after the two-week pari-time
status. Mr, Zi brought my p roposal to the Management Committee. On July 30, 2019,
he notified me via email that the Manager ment Committee agreed to pay me for two (2)
weeks “absence when [I] deliver” the b aby y. “After that. 1] will not be paid.” Mr,
continued that work will be waiting for 1 ¢ upon my return. Additionally, Milling would
make pay arrangements if | began working from hom e curing my leave. Mr. PIM stated
that | would return to my current pay scale when I resumed full-time work,

 
  

 

ct

 

 

After receiving Milling’s decision, I a approached § SEB © discuss
my disappointment. She encouraged me to speak with Mr. PIRbout my concerns. |
approached Mr. PIlllllko voice these concerns. | Suggested that Milling’s decision was not

supportive of women to start a family and have the necessary tume home to bond with
their new baby. Further, | was told that Milling was a family-friendly firm and wanted to
beco omg more progressive. | encouraged that in order to become progressive Milling
shou.d create and set policies that are attractive to female lawyers and encor uraging to
mothers to return to work pos tpartum: however, Milling’s proffered iwo-weeks paid
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 7 of 26

standard for future female iawyers of child-hearin

maternity leave would be setting @ the
age.

€

mK

The Management Committee did not budge on its offer to pay me for two-weeks once |
had my child. [ left for maternity leave. on October 3, 2019. My child was born on
October 8, 2019,

Prior to leaving on maternity leave, I seni an email to Mr. PR ating
to return to work after eight (8) weeks of leave on a part-time S, for Iwo (2) weeks
only. I believed that this would help ease me back inte work and lea ving my firsthora
child, F urther, I stated that after these two (2) weeks of part-tume status, |
work full-time During my maternity leave, on November 6, 2019, | received an email
from Mr. P discussing Milling’s expectation ipon my return. He stated that the
Managemern Committee did not want me to return on a part-time basis. Inste

Management Committee would prefer me return w hen | was ready “and to be prepared to

work a full schedule of 165 billa able hours per month.’ He asked if L would be ready to

return on January 30, 2020. 1 wrote back to Mr ‘= oicing my desire for part-

Status for a week or two to | help ease back into work-life after ha ving a baby. Milling
declined and offered me to return on Februa uy 3, 2020.

il would like

oy

   

 

 

4 anges hen
would return to
4s

  

ad. the

  

[returned fromm aternity leave on Pebruary 3, 2020,

On Pebruary 7, 2020, at approximately 1:00 P.M. 7 emailed N
Managing Partner of the Northshore Office of Mill; ing Benson Woodward. LI
(Muling”), a proposal for a one-day flexible schedule (the Email’. The Email -c
that regardless of Milling’s decision ~ to dec line the Sai ar accept ~ | would
continue to meet Milling’s expec “tations of me, and I trusted that the proposal would not
hurt my position with the firm. The Email 1 requested that Milling consider this one-day

flexible schedule for one year, during my child's infancy. |

        

 

 

 

    

nail. 1 proposed:

* “4 full days in the office

* | flex day (firm chooses} - flexible to work in the a ce, 1f necessary, ta meet
deadlines or prep for trial; available for court and clic i meetings: otherwise,
generally not a work day except that i would b « accessible by oh none or email to
the firm and client

* Salary: 20% reduction from my current salary (benefits ma intained}; although, |
do not expect this much reduction in my productivity

* I propose that we review quarterly to determine if th} IS arrangement is working for
the partners whose work I am assigned. if agreeable to all. | would like to plan
for a year on this schedule.”

 

The objective of this proposal was the find a healthy, sustainable way_to support my
personal role as a mother and my pro! fessional role as a lawyer. Mr, P esponded to
the Email stating that he would take this proposal i¢ Management Committee at their

meeting on February 12, 2020.

ho
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 8 of 26

I should note that prior to sending the Ema i, | spoke with i CEB who isa
partner at Milling, to gauge how he thought the

Management Committee would perceive
this proposal. He believed the Email to be well thou ght out, succinct, and a great idea for

Milling to support. He suggested that I send the © Em rad mn Friday, February
7, 2020, because ev veryone is typica thy ina I followed his 5 acvice
and did so.

  

   
 

 

 

On or about Monday, February 10, 2020. Mil ing

Benson Woodward. LLP (Milling
held a quarterly meeting with associates to dis cuss Marketing. As an associate of Millir
| participated in this meeting. All associates and partners, C. a and
5 b were in attendance. Following the meet ing, on Tuesday
ty 11, 2020, Mr. LEER came into my office to check on me. He state thet
looked “Sinhappy” generally and at the marketing meeting. | explained that returning to
work after 4 maternity eave WAS an adjustment, aS . expected it to be. Mr. hz
commiserated with me and expressed the | importance of a mother staying ho: ‘ith her

baby, referencing his nerson al family-life by indicating that he wanted his wife to stay

 

  

3
fig +
ae

  

’

home with their children while they were babies.

Further, | discussed my concern wi
with billable hours. Mr, E> :oe red a:
that was not as demanding as practicing law. He Ste

  
    

ouraged tha at i n want to fin

 

 

g stated “We want you to be happy and
support you. Your quality of life is important? | responded to Mr. i ..
stating that [ did not feel like my quality of life, or the ates’ individual qu

   

of life, was important to Mil ling due to the partners’ dem ands of the associates, | stressed

my understanding of Milling being a business and the bottom-line matters. He

encouraged me to take a more active role in communica’ ting Wap pauners. especially
a il but I voiced my hesitation regarding Mr. C appro oachability

and encouragement towards associate oS, especially me,

Lastly, Mr. Li. nd I discussed the email proposi ng one flexible day. Mr im”

forwarded my email to all partners in the Nor ‘ashore Ollice as well as those on the
Management Committee. Mr. Lia Pipressed 5 his concern that Mr. Cifand Vis.

 

  

HEE would take issue with my proposal of a flexible day and likely oppose
it at the Management Committee the following day . | Fe bruary 12, 2020,

 

When I arrived at the office on the morning of February 17. 2020, 7 noticed that my

workload significantly declined. At Miliz ing. associates are assigned cases or claims to

 

work on. and assigned certain tasks io complete related to these ms es or cla:
approached the female partner, ‘ _ about my lack of work. She

stated that NQRED Pcs $ supposed to talk tom
Around 2:00 P.M. on February | 120, ae he doorway of my

office and asked me to come into — i MME 3 6hce t mee! nh both men. ¥

ANAL
“~

PRs stated that the Management Committee at the meeting held on February 12, |

  
  

  

Lad
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 9 of 26

rejected my proposal for a one-day flexible schedule. Additionally : Mr. -.. that
the Managemen Committee went harth er and decided to let m February
2020. He stated that Milling would a a ee me to stay on ( V4 Ww weeks in order to
secure another 10°. and will provide glowing recommendation” if one is needed. At
the end of the two (2) weeks, | would receive ewo- weeks” severance pay. Mr. P
Stated that if was a unanimous vote et

the male and two (2) female members ar ine
Management Commit tee. He made it 2 point to state that the two (2) female members,

nd § ce both voted to reject my proposal,

  
 

 

 

 

 
 

Mr A sates that the firm needed a full-time emp oyee, and my proposal indice
th members of the Management Commitiee that 1 did not want to be full- -time, “He
further stated that due to the timing of my proposal, it indicated to the me embers that [ d
Hot want to be a full-time employee.

 

Mr. Hii ates that, although he hated to admit it, Milling is “not conducive to a
mother-baby relationship, ” He firther stated that this Separation is not indicati
work as a lawyer and that lama great lawyer.

    

VO OF PO

Mr, im stated that he believes that | do not take my job serious enough because | do

not put in the long hours that a young lawyer should. He provided further guidance on

this by stating that I should be putt ing in the same hours, or more. as hi

 

 

   

       

. 48 him, which is to be
ats ice from 8:00 A.M. until 6 30 P. M. every day, not leaving before he does.
C further stated that I should find a career that js not as demanding as the practice

of law to suit my desire to spend time with my child,

As this meeting concluded, Mr. , asked if | had any questio

questions. I thanked Mr. iffand Mr a Iked out of }

returned to my office.

  
   
 
  
 
   

cessation f emp loyment at
following equity partners:
Rs
attached hereto, In short. the email sta:
with the firm, as of February 28,
PARE also stated that Mill ling wou

:
SH | is ema is
éd that Milling was terminating my employment

. because | requested a part-time schedule, Vir.
ue “ene me Ovo (2) weeks severance pay

 

fi sign a

In the days following my termination, my, workload dwindled considerab bly, , and I was
billing less than 2.70 hours per day. After consulting with lawyers. my last dav at
Milling Benson Woodward LLP was F ebruary 21, 2020.

4D

 

At approximately 3:00 P.M. on February 17, 2020, my previous secretary, Vi
B

entered into my office seeking help with a petition, She subsequently told
me that the office manager, THEME riormnee tne other secretaries and receptionist

 

white
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 10 of 26

that I put in my two-weeks at Milling. Ms, MBB iriher stated that this was
confidential and that should could not say anything else.

 

On February 18, 2020, at approximately 9:27 A.M.. secretary, ‘ic entered my
office to speak with me. She apologized to me for what the partners at Milling had done
(terminate me) and voiced her disgust for their actions, She asked to speak with me
about this situation and asked me to lunch

‘

 

On February 18, 2020, equity partner, _ entered my office to discuss my
|

termination and the email sent by Mr. Pi following the meeting whereby | was
terminated. Mr. CAMB Kindly asked how I was doing and stated that my conversation

with Mr. must have been surprising to me, to which | agreed. I responded that Mr.
PHM ena regarding my cessation was an inaccurate account of my proposal for a
one-day flexible schedule, and that | did not request a part-time schedule. Mr. C
agreed that I did not ask for a part-time schedule, and stated that he. along with S

Li told the equity partners this during the Management Committee meeting on
February 12, 2020. Mr. C stated that the partners concluded that | was moving
towards a part-time schedule. | disagreed, and he stated that he knew I did not request a
part-time schedule and voiced his frustration. He stated that the partners were concerned
with my well-being of working full-time and the hours required. | stated that the partners,
including Mr. PIhnd Mr. CHIR aid not attempt to take steps to accommodate or
discuss my proposal and how it would work for Milling.

  

Il told Mr. CE. during the meeting with Mr. and Mr. CIlBBRRt was stated
that Milling was not conducive to a mother-child relationship. Mr. Cdjjfstated that
there is a young and old battle occurring in the firm, and there are a lot of “old guys” who
“just don’t get it” Mr. CPB oicea his frustration and how the mentality at Milling
drives him crazy. [ also told Mr. CH ha Mr. CQ stated that I do not take my
job seriously because [’m not in the office from 8:00 A.M. until 6:30 P.M. | explained to

Mr. C that my child takes a bath at 6:15 P.M. and goes to sleep immediately
following his bath. Mr. CHB ates that Mr. ci. never going to get it” and
Mr. C has the “mentality of being in a chair.”

Further, Mr, CPEB aboratec on the “unanimous vote” at the Management Committee
meeting to terminate my employment with Milling. He stated that the members argued
and debated over my proposal and termination. He stated that when the vote was taken,
some members said “aye”, and those that opposed were not counted. Mr. CHEB rther
stated that Ms. ma believed my proposal to be reasonable, especially because |
proposed a twenty percent (20%) reduction in my salary. Mr. C agreed with her
and suggested to the Management Committee that Milling implement the one-day
flexible schedule to see if it works for a period of time. Mr. C) Iso stated that Mr.
PBns advocating in favor trying the one-day flexible schedule. Mr. CPEs
that “they” were voted down. Mr, i stated that during the Management

   
    
 

Lat
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 11 of 26

Committee meeting, : | 8 Bb isicc that my proposal would never work and “we need
to just do this now.

 

 

On or about February 18, 2020, M _—_ ntered my office and informed me
of a text message that was sent by | 0a =: containing Milling staff. She
showed me the text message sent by Ms. Mies February 18, 2020, at 9:54 A.M. that

stated, “Lol. Especially now. Hs let go and | know it’s be of the evil bitch.bere!"’
Ms. B confirmed that the “evil bitch’ Ms, Ms referring to is a

  
  

     
 
 

   

 

On February 19, 2020, office manager, came into my office to apologize to
me for being terminated. She wanted to put me in touch w ith “ few headhunters to help

me locate anew * Job, and “probably something part-time.” Ms. MEBtated 4 that she
does not ais wrong with the people at Milling, and that she gets the feeling that
S : was an integral part of my termination,

 
Gmail - Pwd: Matergha gave? 19 Lens 0O5946SIM-JVM Document 18-2 Filed 06/11/21 Page 12 of 26 si;

 

 

Fwd: Maternity Leave, for Jenna Fugarino Glenn ,
— Mon, Feb 17, 2020 at 4:07 PM
TO!

Jenna Fugarino
Milling Benson Woodward L.L.P.

  

Office:

Direor:

Disclaimer

The information contained in this communication from the sender |

recipient and others authorized to receive *t. If you
copying, distribution or taking action in rel
unlawful,

 
  

a. It is intended sole’y for use by the
hereby notified that any disclosure,
strictly orehibited and :

5 confident:
ere not the recipient, you
ation of the contents of this informatio;

     
 

   
 

 

This email has been scanned for viruses anid Malware, and may have been automatically archived 5
innovator in Software as a Service {SaaS} for business. © ding a safer and
generated dala. Specializing in: Security, archiving and compliance, Ta &

ie aT

 
 
 

 
    

 

 

Date: Tue, 30 Jul 2049 14:54:47 -0500 |
Subject: Maternity Leave. for Jenna Fugarino Glenn

Jenna,

The Firm will pay you for 2 weeks absence when you deliver your new baby.
After that, you will not be paid. When you return we will have work waiting for
you. If you start working from home, we can discuss then what pay

arrangements we can make. When you resume full time work, you will return on
your Current pay scale.

Aups/imall google com/mall//O%k=208(9dc66 | Bview=piésearch...ad-(%GA1BS889941 6364+ 414

AF

BD

 

Sd

n>

3
2
he
a
Gmail - Fwd: Mater Gage? 2 leer OObA4eSM-JVM Document 18-2 Filed 06/11/21 Page 13 of 26

5/6/20, 1:35 PM

If you have questions about this, please tell me.

Mtpsi//mail.google.com/mail/w/0%k=20619dd66 1 &view=pt&search...ad-#%341658823419384444 123&simpl=msg-f%3A16588234 19354741123 Page 2 of 2
Gmail - Re matern@age 2r2dc6U000594,GM-JVM Document 18-2 Filed 06/11/21 Page 14 of 26

S/8/20, 2:04 Bhs

 

“1 Gmail

  
 

Wed, Nov 8, 2019 at 1:37 ON

Jenna,

lam most pleased that you had a beautiful child and that your labor went well, |
am sure that you are enjoying your new son, MR fe spite all the

sleeplessness and new experiences. You. your son and your husband are in my
prayers. | |

| am writing to discuss with you the Firm's expectations upon your return. The
Management Committee does not want you to return on a part time basis.
Instead, they would like you to come back when you are ready and to be
prepared to work a full schedule of 165 billable hours per month. Do you think

that you can return on January 307 If not, please tell me when you think you
can return to a full schedule.

We look forward to seeing you. And, when you get the chance, please send us
some pictures.

Kind Regards and Congratulations:

_

 

Alipsi//mall google com/mail/u/02k=2061d deat

Bviewspi&searsh. gcl-fAAA POG9S BZ SR EOORS? 47 2A cimplamag (GRA Bdge

<3
Se
x
cea
ND
FD
8

Rana tag
Rage : OFS
Gmail - Re: maternQqeage 224eev-O0Q594.SM-JVM Document 18-2 Filed 06/11/21 Page 15 of 26

Cell Phone
Direct Dial
Email
This EMail transmission and any attached accompanying documents are
PRIVILEGED and CONFIDENTIAL. The information is intended only for the use
of the individual or entity named above and contains confidential information
belonging to the sender which is protected by the attorney-client privilege. If you
are not the intended recipient, you are hereby notified not to read, disclose,
copy, distribute or take any action in reliance on the contents of this email as
such actions are strictly prohibited. [f you have received this email transmission
in error, please immediately notify us by reply or by telephone

and permanently delete and remove this email in its entirety, including any

attachments and all contents. from your system and server. Thank you.
>>> Jenna Fugarino 9/10/2019 3:49 Ply sss
All:

  
 
 

My last day will be Friday, October 4th. The baby is scheduled to arrive on

October 8th. | am not anticipating on leaving earlier than October 4th, but in the
world of babies and pregnancy, you never know. | have outstanding work to
complete for some of you. All of these tasks will be completed prior to my
leave, If there is anything else you need from me, please let me know.

As you all are aware, | do not have a “set” maternity leave. | plan to return part-
time at some point prior to returning full-time, and will provide adequate notice. |

Thank you all for being patient with me during this time. It's been a nefty

adjustment, and | know this is not what anyone wanted or expected when hiring
me.

I'l be in touch if anything changes prior to October 4th.

Jenna Fugarino

Milling Benson Woodward L.L.P.

  

Office:
Direct:

hiips://mae. googie comimall/u/O7 ike 20RIdAne bviewsot&search

BO PEGA G4 9482 48200852 47 OBR ainp lamang GIA 4 RAQABPERIDOSRDATIE
Small Re: materoty sages Dep stun 0O5O4eSM-JVM Document 18-2 Filed 06/11/21 Page 16 of 26

 

Disclaimer

The

qt infar i
q le information contained in this communic cation f from the sar
recipient and others authorized to recelve it, Tf you 8

 
  

 

for use by the

ag

J that any disclosure

     
 
 
 

 

COMyIng t
opying, distribution or tain g achon in relat ion of the conten his in
onan Lor ts of this Os 5 Ny prohibited and may de
nis ermal nh BOD, F rus i m
ones 1 Soften scanned ‘0 uSeS and malware, and May have been auto: matically archived by MI ;
Nara 2 @ 2 Servic e (Saas) for b business, "Bray ing a safer end 2 for yo hors eee
a four human

 

  

generated data. Specia Zing in: Security, archiving

 

3

ang compliance. To find oy

 

O? ice 20619086 1 Rviews ot Asear

  
Gmail - Fwd: Prope@eserRAdeeveQO5Q4¢SM-JVM Document 18-2 Filed 06/11/21 Page 17 of 26

 

 

Gmail.

Fwd: Proposal of One-Day Flexible Schedule

Jenna Fugarino

Jenna Fugarino
Milling Benson Woodward L.L.P.

   

Onice:
Direct:

  

Disclaimer

The information contained in ths
recipient and others authorized to receive it If you aren
copying, Cistrioution or taking action In relation of the
unlawful,

   

  
  
 
 

 

This email has been scanned for viruses and malware, andr
innovator in Software as 4 Service (Saas) for business. Sroy

generated data. Specializing in: Security, archiv! g and com:

 

» culomatically archived by Mimecast Ltd, en
do more useful place for your human

 

   

     

~~ Forwarded message ----------
From: Jenna Fugarino
To: N
Ce: J
Bo:
Date: Fri, 07 Feb 2020 13:11:71 -0600

Subject: Proposal of One-Day Flexible Schedule
Normand,

 
 
 
 
 

First and foremost, thank you for allowing me to have the time home vi Know thai being down one
associate posed a burden to the firm. Second. | love and am dedicated tOTMY JOC. | trust that this proposal will no
hurt my position with the firm because you Know that. And if the answer is “no.” then | will respect that decision and
keep on showing up.

That said, | ask that you consider. for one year, a flexible schedule for me. | propose:

* 4 full days in the office
* 1 flex day (irm chooses) - flexible ta work in the of fice, if necessary. 6 meet deadlines p
court and Client meetings: otherwise, generally not a work cay except that | would be acces

 
 

Alips://mail. googie camimallAlOIik=206Ad664 Avieweot&search.ad 46!

 
mali -

My objective is to find a healthy, sustainable way to successfully practice law and take care of m7
you know, this time is precious with him. | think that implementing thi
and minimize distraction, So Many great things are happening in my fe, profess
that this will provide the balance | need to avoid burnout and ensure that my pers
and do not detract from. each other

"Mai Prep Gah ae Ba C006 O4eSM-JVM Document 18-2 Filed 06/11/21 Page 18 of 26 sysisn. an om
firm and clients
® Salary: 20% reduction from my Current salary (benefits maintained): alg
productivity
* | propose that we review guarterly to determine if this arrangement is working for:
assigned. If agreeable to all, I would like to plan for a year on this sch

   

»} deo not exnect this sek wach eline
} gn. [do not expect this mack reduction

 

 

S partners whose work Tam

    

 

edule.

nd myself, As:
§ change will allow me to maximize success

onally and personally, and | believe
ona and orofessional roles support,

lam sending this in an email just for you te be able te think on it, please, and discuss with 275 in the
firms, and then discuss with me or respond at your convenience,

Jenna

 

Jenna Fugarin

3,

Ve a LLP.

  

-

bttps://mail. googie com/mailidO? k= 205(Gdd6R évig

  
| 19 of 26
Oral Fa Pe: ergs ar Pp yH0O594:6MeI VM -DOCUMENL18-2,,, Filed 06/11/21 Page

 

| A Gmail

Fwd: Re: Jenna Fugarino cessation of employment at Milling Benson Woodward,
Feb. 28, 2020 .

Jenne Fugari Mon, Feb 17, 2020 at 3:58 Py

Jenna Fugarino
Milling Benson Woodward L.L.P.

  

Office:

nae

Disclaimer

 
 
 

The information contained iA this communication from th
recipient and others authorized to receive it, if you are!
copying, distribution or taking action in relation of the co:
unawful,

This emali has been scanned for Viruses and malware, and may have been automatically archived by Mimecast Lid, an
innovator in Software as a Service (SaaS} for business, Pre hg a safer and more useful piace for your numan
generated cata. Specializing in; Security, archiving and co

Bpuance, To find Gut more Ciek Hera.

 

Date: Mon, 17 Feb 2020 15:55:56 -0600
Subject: Re: Jenna Fugarino cessation of employment at Milling Benson Woodward, Feb. 28, 2026

Jenna,

 

| am writing this to confirm what C myself and you just discussed in my
office. We are disappointed to hav advise you that your employment at
Milling Benson Woodward LLP will end on Friday, Feb. 28. After your departure
and at the next payroll event, if you agree to sign our general release, you wil

PRUE! Google.com naiu/O?ik=206'80d86  viow=plascarch..26-1%9A18580226524256600 198simpiemeq-etA S5E82 S88 2AB966GR 18

 
: 20 of 26
Small“ F9: PS Cease BSP e.cy300504+SMrIVMwniocument.48-2..,Filed.06/11/21 Page

MOIS, BiB S20, 4281 OM

be given 2 weeks severance pay in add

ition to any other payments the Firm
Owes to you,

You are a fine person and we Wish you the best. As we told you when you left
for pregnancy leave, we need @ lawyer on a full time basis. Upon your return
you asked for part time status. We certainly understand the needs that a
newborn child demand. Unfortunately, we are not big enough to absorb a part

time lawyer. Your case was discussed by all of the equity partners, and the
decision to take this action was unanimous.

During these next 2 weeks, you are free to seek a position at another Firm. You
can use our office, staff and equipment to seek that position, We will be pleased

tO give you a good recommendation. We wish great success for you and that
your family will grow and prosper. -

Best Regards,

   

Cell Phone
Direct Dial

  
 

all transmission and any attached accompanying documents are
PRIVILEGED and CONFIDENTIAL. The information is intended only for the use

of the individual or entity named above and contains confidential information
belonging to the sender which is protected by the attorney-client privilege. If you
are not the intended recipient, you are hereby notified not to read. disclose,

copy, distribute or take any action in reliance on the contents of this email as

such actions are strictly prohibited. If you have received this email transmission

In error, please immediately notify us by reply or by Ce
and permanently delete and remove this email in its entirety, j

attachments and all contents, from -your system and server. Thank you.

Molina gossle.comimaivu/OFkx20esead661 Bview=piksearch...adsh5A1850622662498605"BRermplewag-1AR S5B822862429869a 8
Gmail -

i 1 Page 21 of 26
SCARE SE 1CHCOS IE MIM viROGUMPNIA2 -Filed 06/11/21 Pag

wer 5/6/20, 1:41 PY

PBine ocale commalvlOrk20839851Bvew-pterach.-s-49K185802295242 86608 simple. eubencasoepneser Page 3 of 3
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 22 of 26

U.S. Equal Employment Opportunity Commission
New Orleans Field Office 500 Poydras Street

Sulle 899

New Orleans, LA 70130
(504) 635-2594

TOD: 1-800-669-6820
Fax: (504) 595-2884
1-800-869-4000

 

Respondent: MILLING BENSON WOODWARD
EEOC Charge: 461-2020-01707

July 29, 2020
Jenna Ko Fuaarin

Dear Ms. Fugarino:

This is to acknowledge receipt of the above-numbered charge of employment discrimination against the above-
named respondent. Please use the "EEOC Charge No." listed above whenever you cail us about this charge.

The information you gave us is not adequate to determine how we should handle this case. More information is
needed before we can continue. Therefore, the Commission requests that you provide the information listed
below within 15 days from the date of this letter. Documentation to support any of your answers may also be
provided. Failure to provide a full response to this office at the above address within 15 cays from the date of this
letter wil result in cismissa! of your charge and issuance of a riaht to sue without any further contact with you.

1. Why do you believe you were discriminated against due to your Sex/ Fernale (pregnancy)?
2. What was the reason given is-harge? Did you receive a dismissal slip? If so, please email to
iE 2M D nov OF : :

en dic Mr. make comments about your breast and body? What was your response? Did

anyone hear Mr. make those remarks? If so, who?

When did you send the maternity leave proposal to Mr. Pil what reason was given to you for the

proposal being rejected and only approved for 2-weeks?

Who is Mr. What is his first name and his position?

Who is Mr. C4 What is his first name and his position?

What was the reason given to you that the proposal for one-day flexible schedule was rejected?

Did you stay for those two weeks?

. Your attachment cuts off at page 4. Please submit the rest of the attachment.

10. Please provide a copy of your check stub

11. What do you think the company will tell the commission about you?

12. Please answer the above questions and complete the attached questionnaires.

      
  

   
  

   

&

OONOD

Note: When the claim of discrimination includes an analysis of how you have been treated as compared to
another employee (1.6. a comparator, details regarding the gender, race, coler, national origin or religion (as
applicable) of yourself and the comparator must be included along with details regarding the job responsibilities
and manager for both yourself and the comparator.

Sincerely,

a BE Lop _ io
i Vl ld ed. LB, . Tehuseu

 

Mildred B. Johnson
(504) 635-2553

JILL L, CRAFT
Attorney at Law

330 Government Street
Baton Rouge, LA 70802
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 23 of 26

EEOC Form 8 (29708)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act a FEPA
Statemeni and other information before completing this for,
EEOC 461-2020-01707
Louisiana Commission On Human Rights and EEOC

 

Sate or local Agency, if any

    
    

   
  

Name {indicate Mr, Ms. Mrs.)

Ms. Jenna K. Fugarine

    

Home Phone toc Aree Code Date of Birth

  

veel Address

City, State and ZIP Code

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Belleve
Discriminated Against Me or Others, Uf more than fwo, fist under PARTICULARS below.)

seme No. Employees, Marbers Phone No. (Include Area Code)

MILLING BENSON WOODWARD 15-100 le

Street Address City, State and ZIP Code

 

 

 

 

  

 

DATEIS) DISCRIMINATION TOOK PLACE
Earliest Latest

a RACE [ COLOR SEX CC] revicion [| HATONAL ORIGIN 07-30-2019 02-17-2020
RETALIATION [] ASE [| DISABILITY [| GENETIC INFORMATION
OTHER (Speciy) — pregnancy | CONTINUING ACTION
THE PARTICULARS ARE (If aduitional paper is needed, atlech extre sheetis)):
During my interview with Milling Benson Woodward LLP (MBW’), | was told that it would be best if |
refrained from beginning a family. | began my employment with MBW on January 16, 2019, as an
associate attorney earning $75,000 per year. Shortly thereafter, my husband and | found out that.
we were expecting our first child. MBW did not have a maternity leave policy. On July 30, 2019, |
was notified via email from N@ Pea Mr. ), Managing Partner, that the Management
Committee (“Committee”) agreed to pay me “for 2 weeks absence when [I] deliver’ the baby: after
that, | would be unpaid for the remainder of my maternity leave. | disagreed with the decision to pay
me for only 2 weeks and attempted to negotiate my maternity leave. MBW did not budge on its
proffered 2-weeks paid maternity leave.

 

 

My maternity leave began on October 4, 2019. | had my son on October 8, 2019. Prior to beginning
maternity leave, | emailed Mr. Pljstating that | would return to work after 8 weeks of leave. |
Stated my desire to work on a part-time basis for 2 weeks only, in order to help with the adjustment
of life as a lawyer and new mother. After these 2 weeks, | would return to full-time status. On
November 6, 2019, while on leave, Mr. AEE mailed me discussing MBW’s expectations upon my
return and rejecting my request to return on a part-time adjustment period for 2 weeks. He stated
that | could return to work full-time on January 30, 2020. | responded to Mr. HEB oicing my desire
for part-time status for a week or two to help ease back into work after having my first child. MBW
declined and offered for me to return full-time on February 3, 2020. | returned to work full-time on

 

 

 

 

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, ifany. | NOTARY ~ When necessary for State and Local Agency Requirements
will advise the agencies | change my address or phone number and | will
cooperate fully with them in the orocessing of my charge in accordance with their
procedures. i swear or affirm that | have read the above charge and that i is true to
i declare under penalty of perjury thal the above is true and correct, the best of my knowledge, information and belef,
SIGNATURE OF COMPLAINANT
eS mio
es en —
— i oO a 7 imma “TBECRIBED AND SWORN TO BEFORE ME THIS DATE
OX i vite? we eee ence unont, day, year
Z ae “i
i Bare wee oe a" Charging Party Signature
wee a

 

oe

Ae
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 24 of 26

EEOC Form § 114209)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Actof 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
EEOC 461-2020-01707 .
Louisiana Commission On Human Rights and EEOC

 

State or lone Agency, # any

ia 2020. On February 7, 2020, at the advice and encouragement of AR c a.

, Partner, | emailed Mr. Pilla proposal for a one-day flexible schedule. The email
requested that MBW consider this one-day flexible schedule for 1 year during my child’s infancy. In
this email, | proposed:

* 4 full days in the office:

* 1 flex day (MBW chooses) ~ flexible to work in the office, if necessary, to meet deadline or.
prep for trial; available for court and client meetings, otherwise, generally not a work day
except that | would be accessible by phone or email to MBW and clients;

* 20% reduction in salary (benefits maintained); although | did not expect this much reduction
in my productivity; and

* Quarterly review to determine if this one-day flexible schedule was working for partners
whose work | was assigned. If agreeable to all, the schedule would continue for 1 year,

The objective of this proposal was to find a healthy, sustainable way to support my personal role as

a mother and my professional role as a lawyer. Mr. PH responded stating that he would present
this proposal to the Committee at its meeting on February 12, 2020.

 

On February 17, 2020, | noticed that my workload declined significantly. | approached —_
| , Partner, about my lack of work, and she stated that Mr. PIlllllwould speak Wi
me about it. Around 2:00 p.m., C C (‘Mr. QE), Partner, came to my office and
requested | join Aim and Mr P in Vr. P office. Mr. PIM stated that the Committee
rejected my proposal for a one-day flexible schedule and that the Committee took it one step further
and decided to terminate my employment with MBW at the end of February 2020. Mr. tated .
that this was a unanimous decision among the male and two-female C ittee members;
however, | later learned from Mr. CIllhat it was not unanimous. Mr. ae. that the
Committee believed based on my proposal and the timing of my proposal that ed to be part-
time, Mr. PHBtated that MBW is “not conducive to a mother-baby relationship.” He further stated
that this separation was not indicative of my work as a lawyer and that | reat lawyer. He
offered to provide me with a “glowing recommendation.” Additionally, Mr. C stated that | did
not take my job serious ¢ because | was not in my chair at the office as early as or as late as
he was each day. Mr. C further stated that | should find a career not as demanding as the
practice of law if | wanted to be a mother.

| was notified of my discharge on February 17, 2020. My last day at MBW was February 21, 2020. |
did not sign a general release. MBW employs over 15 persons.

 

 

 

 

 

 

 

) wart this charge fled with both the EEOC and the State or focal Agency, f afy. | NOTARY ~ tunen necessary for State and Locel Agency Requirements
wil advise the agencies if i change my addrass or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their .
procedures. i swear or affirm that! have read the above charge and that itis true to
| declare under penalty of perjury that the sbove is true end correct. the basi of my knowledge, information and belief,
SIGNATURE OF COMPLAINANT
we
a J _ ecenuunnupmntitty
j fr Y cs eaimmannsees “7S TBSOPIBED AND SWORN TO BEFORE ME THIS DATE
AS be faelée a ae imonth, day. year)
~ were
Date t Me “ Charging Party Signature
a

 
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 25 of 26

EEOC Forn 3147/09)

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and other information before sompleting ini form: one [J FEPA
EEOC 461-2020-01707
Louisiana Commission On Human Rights and EEOC

 

State or tocal Agency, fany

 

| believe that | have been discriminated against because of my sex, female (pregnancy), and
retaliated against in violation of Title VII of the Civil Rights Act of 1964, as amended, in that MBW
does not have a maternity leave policy, discriminates against female employees, and retaliates
against employees. Further, | was subjected to unwelcomed sexual comments by Mr. Plabout
the size and growth of my breasts during and after pregnancy: my weight and weight loss during

and after pregnancy; breastfeeding and encouraging breastfeeding: the shape and curve of my
body and the look of it in certain clothing. ,

 

 

iwant this charge Med yith both the EEOC and the State or local Agency, fany. | ROTARY ~ When necessary for State aad Local Agency Requirements
wil advise the agencies if | change my address or phone number and [ vill
cooperate fully with them in the processing of ray charge in accordance with their

 

 

Procedures. i swear or affirm that | have ead the above charge and that its true to

 

 

i declare under penalty of penury that the above is true and correct the best of my knowledge, information and belief
SIGNATURE OF COMPLAINANT

 

 

“4
f Of wt A eanuenms SUBSCRIBED-ANQ SWORN TO BEFORE ME THIS DATE
Sl oe £48LO gh a {monté, day, yea >
4 LP

Bate a“ Charging Pady Signature

 

ve

“

 
Case 2:21-cv-00594-SM-JVM Document 18-2 Filed 06/11/21 Page 26 of 26

CP Enclosure with EEOC Form 5 (14/09)

Privacy Act STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. Form NumBer/TitLe/Date. EEOC Form 5, Charge of Discrimination (41/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C, 20008f-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,

to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out

EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE Is MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title Vil, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penaity of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the. FEPA. Some charges filed at EEOC may also be
first handied by a FEPA under worksharing agreements. You will be told which agency will handie
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for

exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
